EXHIBIT 10.63

TRI-S SECURITY CORPORATION

2004 STOCK INCENTIVE PLAN

(As Amended and Restated on November 7, 2006

and further Amended on December 19, 2008)

 

1. PURPOSE OF PLAN

The purpose of the Tri-S Security Corporation 2004 Stock Incentive Plan (the
“Plan”) is to advance the interests of Tri-S Security Corporation (the
“Company”) and its shareholders by enabling the Company and its Subsidiaries to
attract and retain persons of ability to perform services for the Company and
its Subsidiaries by providing an incentive to such individuals through equity
participation in the Company and by rewarding such individuals who contribute to
the achievement by the Company of its economic objectives.

 

2. DEFINITIONS

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 

  2.1 “Board” means the Board of Directors of the Company.

 

  2.2 “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.

 

  2.3 “Change in Control” means an event described in Section 11.1 of the Plan.

 

  2.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

  2.5 “Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.

 

  2.6 “Common Stock” means the common stock of the Company, $.001 par value per
share, or the number and kind of shares of stock or other securities into which
such Common Stock may be changed in accordance with Section 4.5 of the Plan.

 

  2.7 “Company” means Tri-S Security Corporation, a Georgia corporation.

 

  2.8

“Disability” means, except with respect to Incentive Stock Options, the
disability of the Participant such as would entitle the Participant to receive
disability income benefits pursuant to the long-term disability plan of the
Company or Subsidiary then covering the Participant or, if no such plan exists
or is applicable



--------------------------------------------------------------------------------

 

to the Participant, the permanent and total disability of the Participant within
the meaning of Section 22(e)(3) of the Code. In the context of the period of
exercisability of an Incentive Stock Option after termination of employment as
addressed in Section 9.1(a) of the Plan, “Disability” shall in all events mean
the permanent and total disability of the Participant within the meaning of
Section 22(e) of the Code.

 

  2.9 “Eligible Recipients” means all employees of the Company or any Subsidiary
and any non-employee directors, consultants and independent contractors of the
Company or any Subsidiary. An Incentive Award may be granted to an employee, in
connection with hiring, retention or otherwise, prior to the date the employee
first performs services for the Company or the Subsidiaries, provided that such
Incentive Award shall not become vested prior to the date the employee first
performs such services.

 

  2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  2.11 “Fair Market Value” means, with respect to the Common Stock, as of any
date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote) (a) the mean between
the reported high and low sale prices of the Common Stock if the Common Stock is
listed, admitted to unlisted trading privileges or reported on any national
securities exchange or on the Nasdaq National Market; (b) if the Common Stock is
not so listed, admitted to unlisted trading privileges or reported on any
national securities exchange or on the Nasdaq National Market, the closing bid
price as reported by the Nasdaq SmallCap Market, OTC Bulletin Board or the
National Quotation Bureau, Inc. or other comparable service; or (c) if the
Common Stock is not so listed or reported, such price as the Committee
determines in good faith in the exercise of its reasonable discretion. If
determined by the Committee, such determination will be final, conclusive and
binding for all purposes and on all persons, including, without limitation, the
Company, the shareholders of the Company, the Participants and their respective
successors-in-interest. No member of the Committee will be liable for any
determination regarding the fair market value of the Common Stock that is made
in good faith.

 

  2.12 “Incentive Award” means an Option, Restricted Stock Award or Stock Bonus
granted to an Eligible Recipient pursuant to the Plan.

 

  2.13 “Incentive Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient (who must be an employee of the Company or any
Subsidiary) pursuant to Section 6 of the Plan that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code.

 

  2.14 “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that does not
qualify as an Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

  2.15 “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.

 

  2.16 “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.

 

  2.17 “Performance-Based Restricted Stock Award” means Restricted Stock Awards
granted pursuant to Section 7.5 of the Plan.

 

  2.18 “Performance-Based Stock Bonus” means Stock Bonuses granted pursuant to
Section 8.2 of the Plan.

 

  2.19 “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant or, with respect to any Incentive Award, that
are to be issued upon the grant, exercise or vesting of such Incentive Award.

 

  2.20 “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 7 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 7.

 

  2.21 “Retirement” means termination of employment or service pursuant to and
in accordance with the regular (or, if approved by the Board for purposes of the
Plan, early) retirement/pension plan or practice of the Company or Subsidiary
then covering the Participant, provided that if the Participant is not covered
by any such plan or practice, the Participant will be deemed to be covered by
the Company’s plan or practice for purposes of this determination.

 

  2.22 “Securities Act” means the Securities Act of 1933, as amended.

 

  2.23 “Stock Bonus” means an award of Common Stock granted to an Eligible
Recipient pursuant to Section 8 of the Plan.

 

  2.24 “Subsidiary” means any entity that is directly or indirectly controlled
by the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee; provided, however, that in the context
of eligibility to receive Incentive Stock Options, as well as the effects of
termination of employment with respect thereto as addressed in Section 9 hereof,
“Subsidiary” shall have the meaning ascribed to “subsidiary corporation” by
Section 424(f) of the Code.

 

3. PLAN ADMINISTRATION

 

  3.1

The Committee. The Plan will be administered by the Board or by a committee of
the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and, if the Board so determines in its sole discretion, who are “outside
directors”

 

3



--------------------------------------------------------------------------------

 

within the meaning of Section 162(m) of the Code. Such a committee, if
established, will act by majority approval of the members (including written
consent of a majority of the members), and a majority of the members of such a
committee will constitute a quorum. As used in the Plan, “Committee” will refer
to the Board or to such a committee, if established. To the extent consistent
with corporate law, the Committee may delegate to any officers of the Company
the duties, power and authority of the Committee under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that only the Committee may exercise such duties, power and authority with
respect to Eligible Recipients who are subject to Section 16 of the Exchange
Act. The Committee may exercise its duties, power and authority under the Plan
in its sole and absolute discretion without the consent of any Participant or
other party, unless the Plan specifically provides otherwise. Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan will be conclusive and binding for all
purposes and on all persons, and no member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Incentive Award granted under the Plan.

 

  3.2 Authority of the Committee.

 

  (a) In accordance with and subject to the provisions of the Plan, the
Committee will have the authority to determine all provisions of Incentive
Awards as the Committee may deem necessary or desirable and as consistent with
the terms of the Plan, including, without limitation, the following: (i) the
Eligible Recipients to be selected as Participants; (ii) the nature and extent
of the Incentive Awards to be made to each Participant including the number of
shares of Common Stock to be subject to each Incentive Award, any exercise
price, the manner in which Incentive Awards will vest or become exercisable and
whether Incentive Awards will be granted in tandem with other Incentive Awards)
and the form of written agreement, if any, evidencing such Incentive Award;
(iii) the time or times when Incentive Awards will be granted; (iv) the duration
of each Incentive Award; and (v) the restrictions and other conditions to which
the payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.

 

  (b)

The Committee will have the authority under the Plan to amend or modify the
terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however that the amended or modified terms are permitted by
the Plan as then in effect and that any Participant adversely affected by such
amended or

 

4



--------------------------------------------------------------------------------

 

modified terms has consented to such amendment or modification. No amendment or
modification to an Incentive Award, however, whether pursuant to this
Section 3.2 or any other provisions of the Plan, will be deemed to be a regrant
of such Incentive Award for purposes of this Plan.

 

  (c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares,
(ii) any purchase, acquisition, sale or disposition of a significant amount of
assets or a significant business, (iii) any change in accounting principles or
practices, or (iv) any other similar change, in each case with respect to the
Company or any other entity whose performance is relevant to the grant or
vesting of an Incentive Award, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria of any outstanding Incentive Award that is
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee or the board of directors of
the surviving corporation) following such event as prior to such event;
provided, that the amended or modified terms are permitted by the Plan as then
in effect.

 

  (d) Notwithstanding anything to the contrary set forth in the Plan, unless and
except to the extent otherwise approved by the shareholders of the Company,
repricing of Options granted under the Plan is not permitted.

 

4. SHARES AVAILABLE FOR ISSUANCE

 

  4.1 Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.5 of the Plan, the maximum number of shares of Common Stock that will
be available for issuance under the Plan will be 2,000,000 shares of Common
Stock (i.e., 500,000 shares as the Plan was originally adopted and approved on
October 13, 2004, plus an additional 1,000,000 shares adopted and approved
pursuant to the further amendment and restatement of the Plan as of November 7,
2006, plus an additional 500,000 shares adopted and approved pursuant to the
amendment of the Plan as of December 19, 2008). Except for grants of Options
issued pursuant to Section 6.7 of the Plan, the maximum number of shares of
Common Stock with respect to which Incentive Awards may be granted during a
calendar year to any Participant shall be 500,000, provided that the maximum
aggregate number of shares of Common Stock that may be awarded in the form of
Restricted Stock Awards and Stock Bonuses during any calendar year to any
Participant shall be 200,000.

 

5



--------------------------------------------------------------------------------

  4.2 Accounting for Incentive Awards. Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapses, expires, is forfeited or for any
reason is terminated unexercised or unvested and any shares of Common Stock that
are subject to an Incentive Award that is settled or paid in cash or any form
other than shares of Common Stock, or used to satisfy the applicable tax
withholding obligation will automatically again become available for issuance
under the Plan. Any shares of Common Stock that constitute the forfeited portion
of a Restricted Stock Award, however, will not become available for further
issuance under the Plan.

 

  4.3 General Restrictions. Delivery of shares of Common Stock or other amounts
under the Plan shall be subject to the following:

 

  (a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

  (b) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Common Stock, the issuance may be reflected on
a non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.

 

  4.4 Shares of Common Stock Issued Pursuant to Incentive Stock Options. Subject
to Sections 4.1 and 4.5 of the Plan, the maximum number of shares of Common
Stock that may be issued under Options intended to be Incentive Stock Options
pursuant to the Plan shall be 2,000,000.

 

  4.5 Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
dividend, stock split, of shares, rights offering, divestiture or extraordinary
dividend (including a spin-off) or any other change in the corporate structure
or shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities or other property (including
cash) available for issuance or payment under the Plan and, in order to prevent
dilution or enlargement of the rights of Participants, (a) the number and kind
of securities or other property (including cash) to outstanding Options, and
(b) the exercise price of outstanding Options.

 

6



--------------------------------------------------------------------------------

5. PARTICIPATION

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

6. OPTIONS

 

  6.1 Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option (if the Option so qualifies) or a
Non-Statutory Stock Option. To the extent that any Incentive Stock Option
granted under the Plan ceases for any reason to qualify as an “incentive stock
option” for purposes of Section 422 of the Code, such Incentive Stock Option
will continue to be outstanding for purposes of the Plan but will thereafter be
deemed to be a Non-Statutory Stock Option.

 

  6.2 Exercise Price. The per-share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant, provided such price will not be less than 100% of
the Fair Market Value of one share of Common Stock on the date an Option is
granted; provided, further, that in the case of the grant of an Incentive Stock
Option, such price will not be less than 110% of the Fair Market Value if, at
the time the Option is granted, the Participant owns, directly or indirectly (as
determined pursuant to Section 424(d) of the Code), more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
or parent corporation of the Company (within the meaning of Sections 424(f) and
424(e), respectively, of the Code).

 

  6.3 Exercisability and Duration. An Option will become exercisable at such
times and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; provided, however, that no Option may be
exercisable after 10 years from its date of grant or, in the case of an Eligible
Participant (other than in the case of any Non-Statutory Stock Option that may
be issued to Ronald G. Farrell) who owns, directly or indirectly (as determined
pursuant to Section 424(d) of the Code), more than 10% of the combined voting
power of all classes of stock of the Company or any subsidiary or parent
corporation of the Company (within the meaning of Sections 424(f) and 424(e),
respectively, of the Code), five years from its date of grant. Notwithstanding
the foregoing, each Option granted to a participant shall vest at a rate of at
least 20% per year over 5 years from the date the Option is granted.

 

7



--------------------------------------------------------------------------------

  6.4 Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, Previously Acquired Shares, a promissory note (on terms
acceptable to the Committee in its sole discretion) or a combination of such
items with or without some cash.

 

  6.5 Manner of Exercise. An Option may be exercised by a Participant in whole
or in part from time to time, subject to the conditions contained in the Plan
and in the agreement evidencing such Option, by delivery in person, by facsimile
or electronic transmission or through the mail of written notice of exercise to
the Company (Attention: Chief Financial Officer) at its office at 11675 Great
Oaks Way, Suite 120, Alpharetta, Georgia 30022 (or such other office as the
Company may designate), and by paying in full the total exercise price for the
shares of Common Stock to be purchased in accordance with Section 6.4 of the
Plan.

 

  6.6 Aggregate Limitation of Common Stock Subject to Incentive Stock Options.
To the extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other incentive
stock option plans of the Company, any subsidiary or parent corporation of the
Company (within the meaning of Sections 424(f) and 424(e), respectively, of the
Code) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options shall constitute Non-Statutory Stock
Options. The determination shall be made by taking Incentive Stock Options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, may
designate which shares shall be treated as shares to be acquired upon exercise
of an Incentive Stock Option.

 

  6.7 Options to Purchase Stock of Acquired Companies. After any reorganization,
merger or consolidation involving the Company or a subsidiary of the Company,
the Committee may grant Options in substitution of options issued under a plan
of another party to the reorganization, merger or consolidation, where such
party’s stock may no longer be outstanding following such transaction pursuant
to Section 424(a) of the Code. The Committee shall have sole discretion to
determine all terms and conditions of Options issued under this Section 6.7,
including, but not limited to, exercise price and expiration date.

 

7. RESTRICTED STOCK AWARDS

 

  7.1

Grant. An Eligible Recipient may be granted one or more Restricted Stock Awards
under the Plan, and such Restricted Stock Awards will be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be

 

8



--------------------------------------------------------------------------------

 

determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, that the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period or that
the Participant or the Company (or any Subsidiary or division thereof) satisfy
certain performance goals or criteria.

 

  7.2 Rights as a Shareholder; Transferability. Except as provided in Sections
7.1, 7.3 and 12.3 of the Plan, a Participant will have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Restricted Stock Award under this Section 7 upon the
Participant becoming the holder of record of such shares as if such Participant
were a holder of record of shares of unrestricted Common Stock.

 

  7.3 Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions (including regular quarterly cash
dividends) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate. In the event the
Committee determines not to pay such dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions. In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the Participants consent to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
dividends or distributions relate.

 

  7.4 Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 7, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent or to
maintain evidence of stock ownership, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company’s transfer agent.

 

  7.5

Performance-Based Restricted Stock Awards. Notwithstanding anything to the
contrary herein, certain Restricted Stock Awards granted under this Section 7
may, at the discretion of the Committee, be granted in a manner which is
intended to be deductible by the Company under Section 162(m) of the Code (or
any successor section thereto) (“Performance-Based Restricted Stock Awards”).
The restrictions applicable to a Participant’s Performance-Based Restricted
Stock Award shall lapse based wholly or partially on the attainment of written
performance goals approved by the Committee for a performance period established
by the Committee (a) while the outcome for that performance period

 

9



--------------------------------------------------------------------------------

 

is substantially uncertain and (b) no more than 90 days after the commencement
of the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25% of the relevant performance period. The
performance goals, which must be objective, shall be based upon one or more of
the following criteria: (i) operating income before depreciation and
amortization; (ii) operating income; (iii) earnings per share; (iv) return on
shareholders’ equity; (v) revenues or sales; (vi) free cash flow; (vii) return
on invested capital; and (viii) total shareholder return. The foregoing criteria
may relate to the Company, one or more of its Subsidiaries or one or more of its
or their divisions or units, or any combination of the foregoing, and may be
applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the performance goals may be calculated
without regard to extraordinary items. The Committee shall determine in its
discretion whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, shall so certify prior to the release of the restrictions on the
Performance-Based Restricted Stock Award.

 

8. STOCK BONUSES

 

  8.1 Grant. An Eligible Recipient may be granted one or more Stock Bonuses
under the Plan, and such Stock Bonuses will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee. The Participant will have all voting, dividend,
liquidation and other rights with respect to the shares of Common Stock issued
to a Participant as a Stock Bonus under this Section 8 upon the Participant
becoming the holder of record of such shares; provided, however, that the
Committee may impose such restrictions on the assignment or transfer of a Stock
Bonus as it deems appropriate.

 

  8.2

Performance-Based Stock Bonuses. Notwithstanding anything to the contrary
herein, certain Stock Bonuses granted under this Section 8 may be granted in a
manner which is intended to be deductible by the Company under Section 162(m) of
the Code (or any successor section thereto) (“Performance-Based Stock Bonuses”).
A Participant’s Performance-Based Stock Bonus shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period of not less than one year established by the Committee
(a) while the outcome for that performance period is substantially uncertain and
(b) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25% of the relevant performance period. The performance goals, which
must be objective, shall be based upon one or more of the following criteria:
(i) operating income before depreciation and amortization; (ii) operating
income; (iii) earnings per share; (iv) return on shareholders’ equity;
(v) revenues or sales; (vi) free cash flow; (vii) return on invested capital;
and (viii) total shareholder return. The foregoing criteria may relate to the
Company,

 

10



--------------------------------------------------------------------------------

 

one or more of its Subsidiaries or one or more of its or their divisions or
units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the performance goals may be calculated without regard to
extraordinary items. The Committee shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Participant and, if they have, shall so certify and ascertain the
number of shares of Common Stock with respect to the applicable
Performance-Based Stock Bonus. No Performance-Based Stock Bonus will be granted
for such performance period until such certification is made by the Committee.

 

9. EFFECT OF TERMINATION OF EMPLOYMENT OR OTHER SERVICE

 

  9.1 Termination Due to Death, Disability or Retirement. In the event a
Participant’s employment or other service with the Company and all Subsidiaries
is terminated by reason of death, Disability or (except in the case of Incentive
Stock Options, Performance-Based Restricted Stock Awards and Performance-Based
Stock Bonuses) Retirement:

 

  (a) all outstanding Options then held by the Participant will become
immediately exercisable in full and will remain exercisable for a period of one
year after such termination (but in no event after the expiration date of any
such Option);

 

  (b) all Restricted Stock Awards then held by the Participant will become fully
vested; and

 

  (c) all Stock Bonuses then held by the Participant will vest and/or continue
to vest in the manner determined by the Committee and set forth in the agreement
evidencing such Stock Bonuses.

 

  9.2 Termination for Reasons Other Than Death, Disability or Retirement.

 

  (a)

Subject to the second sentence of this Section 9.2(a), in the event a
Participant’s employment or other service is terminated with the Company and all
Subsidiaries for any reason other than death, Disability or Retirement (but
including Retirement in the case of Incentive Stock Options, Performance-Based
Restricted Stock Awards and Performance-Based Stock Bonuses) or a Participant is
in the employ or service of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Participant continues in the employ or
service of the Company or another Subsidiary), (i) all outstanding Options then
held by the Participant will remain exercisable to the extent exercisable as of
such termination until the earlier of three months after such termination or the
expiration date of any such Option, unless termination is for cause, in which
case all Options will remain exercisable as of such termination for a period of
one month after such termination (but in no event after the expiration of any
such

 

11



--------------------------------------------------------------------------------

 

Option); (ii) all Restricted Stock Awards then held by the Participant that have
not vested will be terminated and forfeited; and (iii) all Stock Bonuses then
held by the Participant will vest and/or continue to vest in the manner
determined by the Committee and set forth in the agreement evidencing such Stock
Bonuses; provided, however, that all Performance-Based Stock Bonuses then held
by the Participant that have not vested as of the Participant’s Retirement will
be terminated and forfeited upon such Retirement.

 

  (b) For purposes of this Section 9.2, “cause” (as determined by the Committee)
will be as defined in any employment or other agreement or policy applicable to
the Participant or, if no such agreement or policy exists, will mean (i) fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (ii) any unlawful or
criminal activity of a serious nature, (iii) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (iv) any material breach of
any employment, service, or noncompete agreement entered into with the Company
or any Subsidiary.

 

  9.3 Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 9, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options (or any part
thereof) then held by such Participant to become or continue to become
exercisable and/or remain exercisable following such termination of employment
or service and Restricted Stock Awards and Stock Bonuses then held by such
Participant to vest and/or continue to vest or become free of transfer
restrictions, as the case may be, such termination of employment or service, in
each case in the manner determined by the Committee; provided, however, no
Option may remain exercisable beyond its expiration date.

 

  9.4 Breach of Confidentiality or Noncompete Agreements. Notwithstanding
anything in the Plan to the contrary, in the event that a Participant materially
breaches the terms of any confidentiality or noncompete agreement entered into
with the Company or any Subsidiary, such breach occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the Participant under the Plan and any agreements
evidencing an Incentive Award then held by the Participant without notice of any
kind.

 

  9.5 Date of Termination of Employment or Other Service. Unless the Committee
otherwise determines in its sole discretion, a Participant’s employment or other
service will, for purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Participant provides employment or other service, determined by the
Committee in its sole discretion based upon such records.

 

12



--------------------------------------------------------------------------------

10. PAYMENT OF WITHHOLDING TAXES

 

  10.1 General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, state and local withholding and employment-related tax requirements
attributable to an Incentive Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Incentive
Award or a disqualifying disposition of stock received upon exercise of an
Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Incentive Award.

 

  10.2 Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 10.1 of the Plan by electing to tender
Previously Acquired Shares, a Broker Exercise Notice or a promissory note (on
terms acceptable to the Committee in its sole discretion), or by a combination
of such methods.

 

11. CHANGE IN CONTROL

 

  11.1 Change in Control. For purposes of this Section 11, a “Change in Control”
of the Company will mean the following:

 

  (a) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;

 

  (b) the approval by the shareholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company;

 

  (c) any person (other than Ronald G. Farrell or any of his Affiliates (as that
term is defined in Rule 144(a)(1) under the Securities Act)) becomes after the
effective date of the Plan the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of (i) 20% or more, but less
than 50%, of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors, unless the
transaction resulting in such ownership has been approved in advance by the
Incumbent Directors (as defined in Section 11.23 below), or (ii) 50% or more of
the combined voting power of the Company’s outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Incumbent Directors);

 

13



--------------------------------------------------------------------------------

  (d) a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) more
than 50%, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Incumbent Directors, or (ii) 50% or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Incumbent Directors);

 

  (e) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; or

 

  (f) any other change in control of the Company of a nature that would be
required to be reported pursuant to Section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirements.

 

  11.2 Incumbent Directors. For purposes of this Section 11, “Incumbent
Directors” of the Company will mean any individuals who are members of the Board
on the effective date of the Plan and any individual who subsequently becomes a
member of the Board whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors (either by specific vote or by approval of the Company’s proxy
statement in which such individual is named as a nominee for director without
objection to such nomination).

 

  11.3 Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.5 of the Plan, if a Change in Control of the Company
occurs, then, unless otherwise provided by the Committee in its sole discretion
either in the agreement evidencing an Incentive Award at the time of grant or at
any time after the grant of an Incentive Award, (a) all outstanding Options will
become immediately exercisable in full and will remain exercisable for the
remainder of their terms, regardless of whether the Participant to whom such
Options have been granted remains in the employ or service of the Company or any
Subsidiary; (b) all outstanding Restricted Stock Awards will become immediately
fully vested and non-forfeitable; and (c) all outstanding Stock Bonuses then
held by the Participant will vest and/or continue to vest in the manner
determined by the Committee and set forth in the agreement evidencing such Stock
Bonuses.

 

  11.4

Cash Payment for Options. If a Change in Control of the Company occurs, then the
Committee, if approved by the Committee in its sole discretion either in an
agreement evidencing an Incentive Award at the time of grant or at any time
after the grant of an Incentive Award, and without the consent of any
Participant effected thereby, may determine that some or all Participants
holding outstanding

 

14



--------------------------------------------------------------------------------

 

Options will receive, with respect to some or all of the shares of Common Stock
subject to such Options, as of the effective date of any such Change in Control
of the Company, cash in an amount equal to the excess of the Fair Market Value
of such shares immediately prior to the effective date of such Change in Control
of the Company over the exercise price per share of such Options.

 

  11.5 Limitation on Change in Control Payments. Notwithstanding anything in
Section 11.3 or 11.4 of the Plan to the contrary, if, respect to a Participant,
the acceleration of the vesting of an Incentive Award as provided in
Section 11.3 of the Plan or the payment of cash in exchange for all or part of
an Incentive Award as provided in Section 11.4 of the Plan (which acceleration
or payment could be deemed a “payment” within the meaning of Section 280G(b)(2)
of the Code), together with one another and any other “payments” which such
Participant has the right to receive from the Company or any corporation that is
a member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the “payments” to such Participant pursuant to Section 11.3 or 11.4
of the Plan will be reduced to the largest amount as will result in no portion
of such “payments” being subject to the excise tax imposed by Section 4999 of
the Code; provided, however, that if a Participant is subject to a separate
agreement with the Company or a Subsidiary that expressly addresses the
potential application of Sections 280G or 4999 of the Code (including, without
limitation, that “payments” under such agreement or otherwise will be reduced,
that such “payments” not be reduced or that the Participant will have the
discretion to determine which “payments” will be reduced), then this
Section 11.5 will not apply, and any “payments” to a Participant pursuant to
Section 11.3 or 11.4 of the Plan will be treated as “payments” arising under
such separate agreement.

 

12. RIGHTS OF ELIGIBLE RECIPIENTS AND PARTICIPANTS; TRANSFERABILITY.

 

  12.1 Employment or Service. Nothing in the Plan will interfere with or limit
in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.

 

  12.2 Rights as a Shareholder. As a holder of Incentive Awards (other than
Restricted Stock Awards and Stock Bonuses), a Participant will have no rights as
a shareholder unless and until such Incentive Awards are exercised for, or paid
in the form of, of Common Stock and the Participant becomes the holder of record
of such shares. Except as otherwise provided in the Plan, adjustment will be
made for dividends or distributions with respect to such Incentive Awards as to
which there is a record date preceding the date the Participant becomes the
holder of record of such shares, except as the Committee may determine in its
discretion.

 

15



--------------------------------------------------------------------------------

  12.3 Restrictions on Transfer. Except as otherwise provided in this
Section 12.3, a Participant’s rights and interest under the Plan may not be
assigned or transferred other than by will or the laws of descent and
distribution, or (except with respect to Incentive Stock Options) pursuant to
the terms of a domestic relations order, as defined in Section 414(p)(1)(B) of
the Code, which satisfies the requirements of Section 414(p)(1)(A) of the Code
(a “Qualified Domestic Relations Order”). During the lifetime of a Participant,
only the Participant personally (or the Participant’s personal representative or
attorney-in-fact) or the alternate payee named in a Qualified Domestic Relations
Order may exercise the Participant’s rights under the Plan. The Participant’s
beneficiary may exercise a Participant’s rights to the extent they are
exercisable under the Plan following the death of the Participant.
Notwithstanding the foregoing, or any other provision of this Plan, a
Participant who holds Non-Qualified Stock Options may transfer such Options to
his or her spouse, ascendants, lineal descendants, or to a duly established
trust for the benefit of one or more of these individuals. Options so
transferred may thereafter be transferred only back to the Participant who
originally received the Options or to an individual or trust to whom the
Participant could have initially transferred the Option pursuant to this
Section 12.3. Options which are transferred pursuant to this Section 12.3 shall
be exercisable by the transferee according to the same terms and conditions as
applied to the Participant.

 

  12.4 Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.

 

13. SECURITIES LAW AND OTHER RESTRICTIONS

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
state securities laws or an exemption from such registration under the
Securities Act and applicable state securities laws, and (b) there has been
obtained any other consent, approval or permit from any other regulatory body
which the Committee, in its sole discretion, deems necessary or advisable. The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 

14. PLAN AMENDMENT, MODIFICATION AND TERMINATION

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or

 

16



--------------------------------------------------------------------------------

in any other respect the Board may deem to be in the best interests of the
Company; provided, however, that no amendments to the Plan will be effective
without approval of the shareholders of the Company if shareholder approval of
the amendment is then required pursuant to Section 422 of the Code or the rules
of any stock exchange or quotation system on which the Common Stock is listed,
including, but not limited to the over-the-counter electronic bulletin board and
the Nasdaq Stock Market. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2, 4.5 and 13 of the Plan.

 

15. EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan is effective as of October 13, 2004, the date the original version of
the Plan was adopted by the Board and approved by the shareholders, with the
amendments reflected herein to be effective as of November 7, 2006 and
December 19, 2008. The Plan will terminate at midnight on October 13, 2014, and
may be terminated prior to such time to by Board action, and no Incentive Award
will be granted after such termination. Incentive Awards outstanding upon
termination of the Plan may continue to be exercised, or become free of
restrictions, in accordance with their terms.

 

16. SECTION 409A OF THE CODE

Notwithstanding other provisions of the Plan or any agreements evidencing
Incentive Awards granted under the Plan, no Incentive Award shall be granted,
deferred, accelerated, extended, paid out or modified under the Plan in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code upon a Participant. In the event that it is reasonably determined by
the Committee that, as a result of Section 409A of the Code, a grant in respect
of any Incentive Award under the Plan may not be made at the time contemplated
by the terms of the Plan or the relevant agreement evidencing such Incentive
Award, as the case may be, without causing the Participant holding such
Incentive Award to be subject to taxation under Section 409A of the Code, the
Company will make such grant on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

 

17. MISCELLANEOUS

 

  17.1 Governing Law. The validity, construction, interpretation, and effect of
the Plan and any rules, regulations and actions relating to the Plan will be
governed by and construed exclusively in accordance with the laws of the State
of Georgia, notwithstanding the conflicts of laws principles of any
jurisdictions.

 

  17.2 Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.

 

  17.3 Annual Report. Each year the Company will provide a copy of its Annual
Report to Shareholders on Form 10-K or Form 10-KSB, as applicable, to all
Participants.

 

17